 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11    SAMMY L. PAGE,                                       No. 1:16-cv-00522-AWI-JLT (HC)
12                       Petitioner,                 ORDER DENYING STIPULATION TO
                                                     AMEND THE BRIEFING SCHEDULE
13           v.                                      (Doc. 113)
14    AUDREY KING,
15                       Respondent.
16

17          The parties have stipulated to allow the petitioner to file a motion to amend the petition
18   and to extend the briefing schedule to allow time for the amendment. (Doc. 113) They agree the
19   Court should set the deadline for amending or seeking to amend the petition as April 29, 2020.
20   Id.
21          At the risk of stating the obvious, this date is nearly eight months hence. Mr. Page claims
22   that the respondent has failed to expeditiously bring his SVP recommitment to trial and that this
23   period of detention—regardless of the outcome of the SVP determination—is “irretrievable.”
24   (Doc. 107 at 12) Likewise, he complains that, “the state court record from the SVPA case show
25   [sic] years of continuances without objections from district attorneys nor judges . . .” (Doc. 80 at
26   10). Thus, seemingly he wishes this case to move forward as quickly as possible.
27          The Court has been provided no explanation why the research and record review would
28


                                                       1
 1
     take nearly eight months1 and, in light of the petitioner’s claims that he is suffering an
 2
     incalculable loss, the Court cannot allow his right to a timely determination to be overlooked.2
 3
     Thus the stipulation to amend the briefing schedule is DENIED without PREJUDICE.
 4

 5   IT IS SO ORDERED.
 6
         Dated:       September 6, 2019                                   /s/ Jennifer L. Thurston
 7                                                               UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   1
       The Court suspects that other cases will occupy much of counsel’s time between now and April 29, 2020. If that is
24   the situation, having this information, at a minimum, would assist in the analysis of any future requests.
     2
       The fact that appellate counsel received a ten-month extension does not demonstrate that eight months are needed
     here. In fact, the Court has no information why that lengthy extension was sought or the rationale of the Court of
25   Appeals’ for granting it. It appears that counsel here has yet to obtain the record such to allow even a cursory review
     that would seem to bear light on the length of time actually needed. There is a limited universe of exhausted claims
26   that could be raised and identifying them, seemingly, may not take as much time as it may appear absent a brief
     review of the record.
27             In any event, without a further representation addressing the needs of this case specifically and without a
     showing Mr. Page expressly agrees to the lengthy delay, the Court is loath to allow this case to languish even one day
28   longer than necessary.
                                                                 2
